Citation Nr: 1638049	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-28 806
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from January 1988 to October 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD and assigned a 30 percent rating, effective February 5, 2009.

In a June 2013 rating decision, the RO increased the rating for PTSD from 30 to 50 percent, effective February 5, 2009.

On his 2012 substantive appeal (VA Form-9), the Veteran requested a hearing before a Decision Review Officer (DRO). The RO then scheduled a DRO hearing for June 2013; however, the Veteran failed to report.  He has not provided a reason for his failure to report and has not requested that the hearing be rescheduled.  His hearing request is therefore deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 50 percent for his service-connected PTSD. 

On review, further development is necessary prior to analyzing the merits of the appeal.  According to a September 2016 Informal Hearing Presentation, the Veteran asserts that his PTSD has worsened since last examined by VA in September 2012.  This more recent evidence suggests a worsening of disability since last examined by VA, warranting an updated examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Lastly, any outstanding VA and private medical evidence must be requested and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include any and all mental health treatment.

2.  Ask the Veteran to identify all VA and non-VA medical care providers that treated him for any psychiatric condition, to include the Greenville Vet Center since September 2011, and the Poinsett Psychiatric Group since January 2012.  Then, take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently in the file.

3.  Then, schedule the Veteran for a VA mental health examination to determine the current extent and severity of his service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted. 

 After examining the Veteran and reviewing his claims file, the examiner is asked to respond to the following: 

(a).  Identify the nature, frequency and severity of the Veteran's service-connected PTSD.

(b).  Specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability.  A current Global Assessment of Functioning (GAF) scale score should be provided.

(c). Identify any functional impairment associated with the Veteran's service-connected PTSD, including what kind of employment limitations that might result, if any. 

A complete rationale should be provided for any opinion expressed and conclusion reached.

4.  After the above is completed, readjudicate the issue of entitlement to an initial rating higher than 50 percent for PTSD. If the determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




